PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/343,956
Filing Date: 22 Apr 2019
Appellant(s): SUN, Yanliu



__________________
Joshua Goldberg (Reg. No. 44,126)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 5, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 6, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 31, 33, 34, 36 and 38-50 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 20180175125 A1), hereinafter Chung in view of Fourre et al. (US 20180300525 A1), hereinafter Fourre, and further in view of Smith et al. (US 20160224816 A1), hereinafter Smith.

(2) Response to Argument
Appellant argues (Appeal Brief, page 9-10) that the Examiner on page 5 of the Office Action dated 10/06/2020 admits that Chung fails to disclose certain limitations recited in independent claims 31 and 42. However, Appellant has incorrectly stated this with regard to some limitations. Specifically, page 5 of the Office Action states that Chung does not explicitly teach “where dl/t< l/5, d2/t<1/5, and a refractive index of a medium between the second light blocking layer and the sensor is n3, a refractive index of the transparent basic material layer is n2, and a gap between fingerprint ridges is pf, wherein             
                t
                *
                
                    
                        tan
                    
                    ⁡
                    
                        
                            
                                
                                    
                                        arcsin
                                    
                                    ⁡
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                n
                                                            
                                                            
                                                                3
                                                            
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                n
                                                            
                                                            
                                                                2
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
                +
                d
                <
                p
                <
                p
                f
                /
                2
            
        ”. The Office Action does not state that Chung does not teach “the second light blocking layer is provided closer to the sensor than the first light blocking layer, both of a distance between centers of two adjacent second openings and a distance between centers of two adjacent first openings are p”. Rather, these limitations are taught by Chung, as discussed on pages 4 and 5 of the Office Action. Therefore, Appellant is mischaracterizing which limitations the Examiner is asserting are taught by the primary reference Chung, and which limitations the Examiner is asserting are taught by the secondary references.
Appellant goes on to argue (Appeal Brief, page 10) the that Fourre does not teach the condition             
                t
                *
                
                    
                        tan
                    
                    ⁡
                    
                        
                            
                                
                                    
                                        arcsin
                                    
                                    ⁡
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                n
                                                            
                                                            
                                                                3
                                                            
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                n
                                                            
                                                            
                                                                2
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
                +
                d
                <
                p
            
        . The Examiner respectfully disagrees for the following reasons.

Appellant argues (Appeal Brief, page 11, third paragraph) the following: “Further, although Chung teaches first and second light blocking layers, Fourre, in contrast, only teaches a single light blocking layer 122 which, on page 5 of the Office Action, the Examiner corresponds with the presently claimed second light blocking layer. Thus, as discussed above, it is apparent that, at best, Fourre’s transparent plate 123 may correspond to the presently claimed medium between the second light blocking layer and the sensor, which has a refractive index of n3”. As argued above, the Examiner respectfully submits that it is reasonable to interpret 123 in Fourre as being the claimed transparent basic material, because it is structurally equivalent to the claimed transparent basic material and furthermore is analogous to the transparent basic material of the primary reference (See Chung, FIG. 1A: 1321). Furthermore, the Examiner respectfully submits that it would be incorrect to interpret 123 in Fourre as corresponding to the claimed medium with a refractive index of n3. The primary reference Chung already teaches a medium is between the second light blocking layer and the sensor (See FIG. 1A: there is a gap corresponding to the opening O of 1322 that serves as a medium between 1322 and 110 (between a top surface of 1322 and a top surface of 110)). Furthermore, Fourre teaches a medium between a second light blocking layer (122) and a sensor (124) with a refractive index of n3 (See paragraph [0013]: n3 = n0; See FIG. 4A: there is an air gap corresponding to the opening 122A of 122 that serves as a medium between 122 and 124 (between a top surface of 122 and a top surface of 124)). Therefore, the Examiner respectfully submits that one of ordinary skill in the art would recognize that the gap in the opening of the light blocking layer taught by Chung is analogous to the gap in the opening of the light blocking layer taught by Fourre, and therefore would interpret this element as corresponding to the claimed medium, and not 123 in FIG. 2 of Fourre.
Appellant argues (Appeal Brief, pages 11-12) the following: “In view of the above, as well as a thorough reading of Fourre, it is clear that Fourre is, in fact, silent with regard to a value for the presently claimed parameter t, which represents the thickness of the presently claimed transparent basic material layer, since Fourre is limited to discussing the thickness of second transparent plate 123, which, at best, corresponds to the entirely separate element of the presently claimed medium between the second light blocking layer and the sensor”. For the reasons discussed above, the Examiner respectfully submits that it is reasonable to interpret 123 in Fourre as being the claimed transparent basic material, and not as the claimed medium. Therefore, the Examiner respectfully submits that Fourre’s teachings with regard to the claimed parameter t are properly applied in the Office Action.
Appellant argues (Appeal Brief, page 12, second paragraph) the following: “Since Fourre only shows the case where a single light blocking layer is provided and, consequently, does not discuss two separate transparent media having differing indices of refraction, Fourre is limited in its teachings to the structural relationship between the opening in the single light blocking plate, the sensor therebelow, and the medium layer between the light blocking plate and the sensor. As such, not only does Fourre fail to teach the relationship between a thickness of a medium layer above a light blocking layer and a diameter of the opening, but it further fails to suggest such a relationship. Thus, Chung in combination with Fourre fails to disclose this requirement of the present claims”. The Examiner respectfully disagrees. As discussed above, Appellant’s arguments that Fourre only teaches a single light blocking layer are not convincing because Chung, which is the primary reference, already teaches an arrangement with two light blocking layers. Furthermore, as argued above, the Examiner respectfully submits that 123 in FIG. 2 of Fourre reasonably corresponds to the claimed transparent basic material layer with an index of refraction n2 and thickness t, and the gap in the opening of the light blocking layer taught by Fourre reasonably corresponds to the 3. Therefore, Fourre’s teachings are applicable to these claimed structures and Fourre renders obvious the claimed relationships dl/t< l/5, d2/t<1/5 and             
                t
                *
                
                    
                        tan
                    
                    ⁡
                    
                        
                            
                                
                                    
                                        arcsin
                                    
                                    ⁡
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                n
                                                            
                                                            
                                                                3
                                                            
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                n
                                                            
                                                            
                                                                2
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
                +
                d
                <
                p
                <
                p
                f
                /
                2
            
         by applying the relationships taught by Fourre to analogous structures in the primary reference Chung to arrive at the claimed invention, as discussed on pages 5 and 6 of the Office Action.
Appellant concludes (Appeal Brief, pages 12-13) that the prior art does not teach the argued limitations because “Fourre neither teaches nor suggests such a dual transparent media structure or a structure with two light blocking plates, and, consequently, fails to teach or suggest a parameter corresponding to the presently claimed parameter t”. As discussed above, Appellant’s argument is not convincing because it is attacking references individually where the rejections are based on combinations of references (See MPEP 2145 – IV.). As argued above, the primary reference Chung already teaches a structure with two light blocking plates. Furthermore, while Fourre teaches a structure with one light blocking plate, Fourre also teaches a structure analogous to the claimed transparent basic material layer with an index of refraction n2 and thickness t, and a structure analogous to the claimed medium with an index of refraction n3. Therefore, Fourre renders obvious the claimed relationships in combination with Chung by applying the teachings of Fourre to analogous structures in Chung. 
For the above reasons, the Examiner respectfully submits that a prima facie case of obviousness has been properly established based on the teachings of the cited references (See MPEP 2142), and that independent claims 31 and 42 are properly rejected over Chung in view of Fourre, and in further view of Smith in the Office Action dated 10/06/2020.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/BENJAMIN X CASAREZ/Examiner, Art Unit 2692                                                                                                                                                                                                        
Conferees:
/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692                                                                                                                                                                                                        
	/AMARE MENGISTU/              Supervisory Patent Examiner, Art Unit 2623                                                                                                                                                                                          
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.